DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2022 has been entered.
 
Status of the Application
In the amendment dated 5 April 2022, the following has occurred: Claims 1, 7, 8, 14, 15, 18, and 20 have been amended; claims 6 and 13 have been cancelled; claims 21 and 22 have been added.
Claims 1-5, 7-12, and 14-22 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites the acronym EMR without first establishing the meaning in the claim.  Appropriate correction is required.
Claims 8 and 15 recite the same or similar limitations as claim 1 and are objected to for the same reasons.  
Claims 2-5, 7, 9-12, 14, and 16-22 incorporate the deficiencies of their respective independent claims and are objected to for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, and 14-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-5, 21), manufacture (claims 8-12, 14, 22), and machine (claims 15-20) which recite steps of applying templates to identify one or more candidate portions that match at least one or more of the plurality of templates used for classification as repetitive content indicating a relatively lower level of importance for inclusion in summarization using templates which are specific to a medical professional’s particular style of entering information into a medical record, performing content analysis on the one or more candidate portions to determine whether each given candidate portion is relevant, and generating a cognitive summary reflecting at least a subset of the one or more candidate portions of the patient medical record.    
These steps of the independent claims of analyzing medical records, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language reciting it as performed by the computer, applying templates to identify one or more candidate portions that match at least one or more of the plurality of templates used for classification as repetitive content indicating a relatively lower level of importance in the context of this claim encompasses a mental process of the user thinking about how different templates could apply to the medical records and which repetitive portions are less relevant.  Similarly, the limitations of performing content analysis on the one or more candidate portions to determine whether each given candidate portion is relevant and generating a cognitive summary reflecting at least a subset of the one or more candidate portions of the patient EMR, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-5, 7, 9-12, 14, and 16-22, further recitation of particular aspects of how the analysis of medical records may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of usage of a processor executing instructions on a memory or computer readable medium amounts and usage of a graphical user interface to invoking computers as a tool to perform the abstract idea, using machine learning and natural language analyses executing using a computer amounts to using computer as a tool to implement the abstract idea, see applicant’s specification [0040]-[0042], [0054]-[0055], [0058]-[0059], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of repetitive portions of electronic medical records and templates amounts to selecting a particular data source or type of data to be manipulated, recitation of generating a summary of data and outputting it amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as electronic medical records, analyzing repetitive portions of electronic medical records with templates, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7, 9-12, 14, and 16-22, additional limitations reciting more data analysis which amount to invoking computers as a tool to perform the abstract idea, claims 4, 11, and 18, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-5, 7, 9-12, 14, and 16-22, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 7, 14, and 20, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of commercially available machine learning tools and commercially available hardware, see applicant’s specification, [0040]-[0042], [0054]-[0055], [0058]-[0059])
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7, 9-12, 14, and 16-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields by reciting use of commercially available machine learning tools and commercially available hardware, see applicant’s specification [0040]-[0042], [0054]-[0055], [0058]-[0059], claims 4, 11, and 18, retrieving external resources, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	

Claim Rejections - 35 USC § 112
Claims 1-5, 7-12, and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 describes using “a plurality of templates of natural language content to clinical notes of a patient EMR using fuzzy matching to identify one or more candidate portions that match at least one of the plurality of templates for classification as repetitive content, indicating a relatively lower level of importance for inclusion in summarization.”  Portions of this limitation would be recognized by one of ordinary skill in the art as sufficient detail to understand how the inventor intended the function to be performed, but some portions lack sufficient disclosure.  Notably, known techniques such as using templates and natural language content and fuzzy matching which have been adapted to identify  for classification as repetitive content indicating a relatively lower level of importance is not sufficiently disclosed to understand how the inventor intended the function to be performed.   	Usage of techniques for identifying repetitive content is not at issue, but identifying repetitive content indicating a relatively lower level of importance is not sufficiently disclosed.  As noted in applicant’s disclosure at [0016], “discriminating between irrelevant repetitive information and important repetitive information is context-dependent and difficult for automated systems to accomplish.”  The only mention of “context” of EMR information in other portions of the disclosure are at [0045], [0048], and [0069]; however, these portions fail to sufficiently describe how context in the EMR may be used in the determination of identifying repetitive content indicating a relatively lower level of importance.  Instead, these portions are understood to describe a desired result without sufficient disclosure how the function is performed or the result is achieved (See MPEP 2161.01(I)).
Claims 8 and 15 recite the same or similar limitations as claim 1 and are rejected for the same reasons.  
Claims 2-5, 7, 9-12, 14, and 16-22 incorporate the deficiencies of their respective independent claims and are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.
Regarding 101, applicant argues the claims resolve deficiencies of existing technological approaches with regard to discriminating between irrelevant repetitive information and important repetitive information when performing computer automated natural language understanding and generation cognitive summaries.  Applicant points to paragraphs [0016] and [0017] of the specification.  Examiner does not dispute this as a technical deficiency or a problem in the software arts.  	Examiner respectfully disagrees regarding the claims reciting details how a solution to the problem is accomplished.  There is no nexus between the claims and solving this problem.  The claims do not describe any discriminating between irrelevant repetitive information and important repetitive information.  In contrast, the claims merely describe identifying repetitive portions that are classified as repetitive content that is understood to indicate a lower level of importance, determining whether repetitive portions are relevant, and weighting relevance of the portions.  Notably, this description does not require determination to determine that some repetitive portions are relevant while determining that other repetitive portions are irrelevant.  Only one result of that determining is required to meet the broadest reasonable interpretation of the claims.  Accordingly, a system which identifies all repetitive information as relevant or all repetitive information as irrelevant is understand to meet this language and fail to have a nexus to solving this problem.
Further, the claims are understood to recite only the idea of a solution or an outcome which is understood to amount to mere instructions to apply an exception (See MPEP 2106.05(f)).  The claims do not describe particular steps in how to determine that repetitive content is a lower level of importance, merely that it is determined to be as an outcome.
Regarding 101, applicant’s arguments regarding the use of a computer are unpersuasive.  These elements are not considered as part of step 2A, prong one of the analysis, but are instead considered and addressed as additional elements in prong two which amount to instructions to apply the abstract idea with a computer.  Similarly, these generically recited computer elements are not understood to amount to significantly more, as discussed in the rejection above.
Regarding 103, applicant’s arguments regarding using fuzzy matching to identify portions for classification as repetitive content indicating a relatively lower level of importance for inclusion in summarization are persuasive.  A search of available art fails to yield a combination of references which makes this combination obvious.   	
The closest prior art references are understood to be the previously applied references as indicated in the previous rejection, and the various following references.  Sridhar (Pub. No. 20160110343) describes use of learned stop words from training data (See [0047]-[0049]).  Alba et al (Pub. No. 20100223226) describes truncating repetitive content into a single instance in summarizations (See [0107]).  Gluck et al (Pub. No. 2016/0092433) describes use of a human user refining results to identify repetitive text that is important rather than repetitive text that is common or redundant (See [0019]) and uses these human derived important information tags in sorting information for users (See [0035]).  Burger et al (Pub. No. 2017/0351830) describes usage of fuzzy matching natural language techniques to medical data (See [0048]).  Reiner (Pub. No. 2010/0145720) describes use of user-specific profiles (e.g., templates) for different users in how natural language processing is used to evaluate and standardize the user-specific vocabularies of the particular physician’s data entry (See [0016]). 	Considered as a combination of elements as a whole, the claimed features identifying lower level of importance using fuzzy matching and templates for inclusion in a cognitive summary in the claimed combination of elements is not understood to be an obvious combination based on a search of available art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dahlin et al (Pub. No. 2004/017229) describes a use of automated decision support which includes suggestions of standard common questions as well as predicted questions which are most diagnostically relevant given the current findings.
Csurka et al (Pub. No. 2014/0350961) describes an approach for targeted summarization of a patient’s electronic medical records.
Riskin et al (Pub. No. 2014/0365210) describes systems and methods for processing patient information and transforming narrative content into structured output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN DURANT/Primary Examiner, Art Unit 3619